DETAILED ACTION

Claim Status
Claims 1, 4, 5, 7, 8, 10-12, 14-17 are pending. 
Claims 1, 4, 5, 7, 8, 10-12, 14-17  are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David D. Brush (Reg. 34, 557) authorized the examiner’s amendment on 5/27/2022.

Listing of Claims

1. (Previously Presented) A method of invoking in a terminal at least one application service by a browser, said method comprising the following steps performed by the terminal:
	-a reception step of receiving from a server a first instruction defining at least one second page in the browser providing said at least one service, said first instruction defining at least one invocation data type and at least one network address pointing to at least one third page;
	-a registration step of registering in a table stored in the terminal said at least one invocation data type and said at least one network address pointing to said at least one third page;
	- after the reception and the registration steps, a detection step of detecting at least one invocation data item in a first loaded page in said browser, the data item complying at least with the one invocation data type registered for said at least one service; 
	- an invocation step of invoking, in said first loaded page, said at least one service from said at least one detected invocation data item; said invocation step including a step of triggering loading of said at least one third page from said at least one network address, and
	 -an execution step of executing said at least one service in at least one third page in the browser, said execution step including: 
executing an invocation function for invoking said at least one service, 
displaying a control unit in said first loaded page, said displaying being caused by said execution of said invocation function, and wherein the control unit is accessible to a user for controlling said at least one service while said at least one service is being executed in said third page.

2. (Cancelled)  
3. (Canceled) 

4. (Previously Presented) The method according to claim 1, wherein said detection step comprises:
	- an identification step of identifying at least one invocation data item present in said first loaded page; and
	- a determination step of determining, for at least one said identified invocation data item, whether said data item complies with said at least one invocation data type.

5. (Previously Presented) The method according to claim 1, wherein said detection step includes at least one of the following:
	- a step of semantically analyzing said first loaded page; and
	- a step of detecting a coded marker in said first page in association with said at least one invocation data item.

6. (Cancelled)

7. (Currently Amended) The method according to claim 1, wherein, during said detection step, said at least one second page is not loaded in said browser.

8. (Currently Amended) The method according to claim 1, wherein:
	- said first instruction defines the invocation function for invoking said at least one service:
	- said invocation step includes a step of invoking said invocation function. 

9. (Canceled)  

10. (Previously Presented) The method according to claim 1, including a provision triggering step of triggering a provision of at least one notification indicating accessibility of said at least one service in said first loaded page.

11. (Previously Presented) The method according to claim 10, wherein during said provision triggering step, said browser provides said at least one notification and displays the notification in said first loaded page.

12. (Previously Presented) The method according to claim 11, wherein said provision triggering step includes a step of sending a command to at least one device to cause said device to provide said notification.

13. (Canceled) 

14. (Previously Presented) A non-transitory computer readable data medium storing a computer program including instructions for executing a method of invoking in a terminal at least one application service by a browser, when the instructions are executed by a processor of the terminal, wherein said method comprises the following steps performed by the terminal:
	receiving from a server a first instruction defining at least one second page in the browser providing said at least one service, said first instruction defining at least one invocation data type and at least one network address pointing to at least one third page;
	registering in a table stored in the terminal said at least one invocation data type and said at least one network address pointing to said at least one third page;
	after receiving the first instruction, detecting at least one invocation data item in a first loaded page in said browser, the data item complying at least with one invocation data type registered for said at least one service; 
	invoking, in said first loaded page, said at least one service from said at least one detected invocation item, said invoking including a step of triggering loading of said at least one third page from said at least one network address; and
	executing said at least one service in at least one third page in the browser, said executing including: 
executing an invocation function for invoking said at least one service, 
displaying a control unit in said first loaded page, said displaying being caused by said execution of said invocation function, and wherein the control unit is accessible to a user for controlling said at least one service while said at least one service is being executed in said third page.

15. (Previously Presented) A terminal enabling at least one application service to be invoked by a browser, said terminal comprising:
	a processor; and
	a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the terminal to:
	receive from a server a first instruction defining at least one second page in the browser providing said at least one service, said first instruction defining at least one invocation data type and at least one network address pointing to at least one third page;
	register in a table stored in the terminal said at least one invocation data type and said at least one network address pointing to said at least one third page;
	after receiving the first instructions, detect at least one invocation data item in a first loaded page in said browser, said data item complying with said at least one invocation data type registered for said at least one application service; 
	invoke, in said first loaded page, said at least one service from said at least one detected invocation data item, said invoking including a step of triggering loading of said at least one third page from said at least one network address; and
	executing said at least one service in at least one third page in the browser, said executing including: 
executing an invocation function for invoking said at least one service, 
displaying a control unit in said first loaded page, said displaying being caused by said execution of said invocation function, and wherein the control unit is accessible to a user for controlling said at least one service while said at least one service is being executed in said third page.

16. (Previously Presented) The method according to claim 1, wherein the invocation step is performed automatically in response to the step of detecting at least one invocation data item in the first loaded page.

17. (Previously Presented) The method according to claim 1, wherein the invocation step comprises concatenating data detected in the first page to the network address in order to create a new network address.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matters in claims 1, 4, 5, 7, 8, 10-12, 14-17.
With respect to the independent claim 1, the prior arts of record do not teach or fairly suggest the feature of the reception step of receiving from a server a first instruction for the method of invoking in a terminal an application service by a browser in combination with features as recited in a registration step… a detection step… an invocation step… and an execution step for displaying a control unit in the first loaded page wherein the displaying being caused by said execution of the invocation function, and wherein the control unit is accessible to a user for controlling the service while the service is being executed in the third page.
Claims 14 and 15 recite similar limitations to claim 1; therefore, they are also allowed.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159